Citation Nr: 0001748	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  96-42 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Boston, Counsel


INTRODUCTION

The appellant served on active duty from June 1964 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1996 rating action by the 
Department Of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In the September 1996 rating decision 
the RO granted service connection for PTSD and assigned a 30 
percent rating.


REMAND

The veteran's contentions regarding his entitlement to an 
increased rating for his service-connected disability 
constitute a plausible or well-grounded claim.  Therefore, VA 
has a statutory obligation to assist him in the development 
of facts pertinent to that claim.  38 U.S.C.A. § 5107(a) 
(West 1991).

In this regard, this case was previously before the Board in 
February 1999 at which time the case was Remanded to the RO 
for additional development of the evidence.  This development 
included a request for a current VA psychiatric evaluation.  
In June 1999 the VA medical Center informed the RO that the 
veteran failed to report for the scheduled examination. 

38 C.F.R. § 3.655 (1999) provides that where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(a) and (b) (1999).  
When an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  38 C.F.R. § 3.655(7) 
(1999).  Examples of "good cause" include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, inter alia.  A review of 
the record reflects that the veteran has not been advised of 
38 C.F.R. § 3.655 (1999).  

The records from the Social Security Administration, which 
were recently obtained by the RO, show that the veteran was 
awarded disability benefits in 1993 due to his psychiatric 
illness.

In order to ensure the veteran's right of due process, the 
case is REMANDED for the following:

1.  The RO should inform the veteran of 
38 C.F.R. § 3.655 and ask him if he is 
willing to report for the VA psychiatric 
examination.  He should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his psychiatric 
disorder.  

2.  If the veteran is willing to report 
for a VA examination, an examination by a 
psychiatrist should be conducted to 
determine the severity of his service-
connected PTSD.  The claims folder and a 
copy of this Remand should be made 
available to the examiner for review 
before the examination.  All testing 
deemed necessary should be performed.  

The examiner should be requested to 
describe degree of 
occupational/industrial and social 
impairment produced by the PTSD.  The 
psychiatrist should elicit from the 
veteran detailed vocational history.  It 
is requested that the examiner assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV).  It is requested that the 
examiner include a definition of the 
numerical code assigned under DSM-IV. 

3.  A VA social and industrial survey 
should be conducted in order to determine 
the impact the veteran's psychiatric 
disorder has on his social and industrial 
adaptability.  The claims folder and a 
copy of this Remand must be reviewed by 
the examiner in conjunction with the 
survey. 

4.  After the development requested has 
been completed to the extent possible, 
the RO should readjudicate the veteran's 
claim, to include consideration of the 
old and the new rating criteria for 
psychiatric disorders per Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991)and 
staged ratings as set forth in Fenderson 
v. West, 12 Vet. App. 119 (1999).  

If the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need not take any action unless he is 
further informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




